Title: From Thomas Jefferson to Richard Winn, 1 March 1803
From: Jefferson, Thomas
To: Winn, Richard


          
            Washington Mar. 1 1803.
          
          Th: Jefferson presents his compliments to General Winn and asks the favor of him to take the trouble of recieving the amount of the inclosed order for the use of the academy on Broad river in S. Carolina which mr Pearson informs him the General patronised together with the letter to mr Pearson in answer to that of which the General was the bearer.
        